Citation Nr: 0824347	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  04-05 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an effective date earlier than November 30, 
2000, for a compensable evaluation for a service-connected 
left knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1982 to May 
1983.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in San 
Diego, California (RO).  This case was remanded by the Board 
in August 2006 for additional development.


FINDING OF FACT

The medical evidence of record does not show that the 
veteran's left knee disability increased in severity within 1 
year prior to the date that the veteran filed his claim for 
an increased evaluation, received on November 30, 2000.


CONCLUSION OF LAW

The criteria for an effective date prior to November 30, 
2000, for a compensable evaluation for a service-connected 
left knee injury have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Prior to initial adjudication, a letter dated 
in May 2001 satisfied the duty to notify provisions.  
Although the letter did not notify the veteran of the 
effective 


dates regulations or the potential assignment of disability 
evaluations, there is no prejudice to the veteran because the 
disability evaluation is not on appeal here and the 
preponderance of the evidence is against the veteran's claim 
for an earlier effective date.  Additional letters were 
provided to the veteran in November 2006 and February 2007, 
after which the claim was readjudicated.  See 38 C.F.R. 
§ 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  "In cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled."  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  
Thus, the Board finds that the content requirements of the 
notice VA is to provide have been met.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004). 

Generally, the effective date of an evaluation and award of 
compensation for an increased rating claim is the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.   U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o) (1).  
A claim is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2007).  An informal claim is 
"[a]ny communication or action indicating intent to apply for 
one or more benefits."  38 C.F.R. § 3.155(a) (2007).  VA must 
look to all communications from a claimant that may be 
interpreted as applications or claims- formal and informal - 
for benefits and is required to identify and act on informal 
claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 
198 (1992).

An exception to the general rule applies where evidence 
demonstrates that a factually ascertainable increase in 
disability occurred within the one-year period preceding the 
date of receipt of the claim for increased compensation.  38 
C.F.R. § 3.400(o) (2).  Under those circumstances, the 
effective date of the award is the 


earliest date at which it was ascertainable that an increase 
occurred.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(0)(2); 
Harper v. Brown, 10 Vet. App. 125, 126 (1997).  The question 
of when an increase in disability is factually ascertainable 
is based on the evidence in the veteran's claims folder.  
Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992).

The veteran filed a formal claim for an increased evaluation 
for a service-connected left knee injury on November 30, 
2000.  There is only one communication which was received 
from the veteran between November 30, 2000 and the date of 
the last final denial of the veteran's claim for an increased 
evaluation for a service-connected left knee injury.  This 
was a March 1995 request pertaining to military records which 
did not mention a left knee disability.  As such, there is no 
evidence of record that the veteran filed a formal or 
informal claim for benefits between the last final denial of 
the issue in May 1990 and the November 30, 2000 claim.  
Accordingly, an effective date prior to November 30, 2000 is 
permissible only under the exception in 38 C.F.R. § 
3.400(o)(2).

To obtain an earlier effective date under the exception, the 
evidence must demonstrate a factually ascertainable increase 
in the veteran's service-connected left knee injury to a 
compensable evaluation, beginning sometime in the period from 
November 30, 1999 to November 29, 2000.  In this regard, the 
Board notes that there is no medical evidence of record of 
any kind dated during this time period.  The most recent 
medical evidence of record dated prior to November 30, 2000 
was dated on October 5, 1999.  Not only is this medical 
evidence dated more than 1 year prior to the receipt of the 
veteran's claim for an increased evaluation, it relates only 
to psychiatric treatment, not a left knee disability.  As 
such, the medical evidence of record does not show that the 
veteran's left knee disability increased in severity within 1 
year prior to the date that the veteran filed his claim for 
an increased evaluation.  Accordingly, an effective date 
earlier than November 30, 2000 for a compensable evaluation 
for a service-connected left knee injury cannot be granted 
under the provisions of 38 U.S.C.A. § 5110.  See also 38 
C.F.R. § 3.400.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An effective date earlier than November 30, 2000, for a 
compensable evaluation for a service-connected left knee 
injury, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


